Citation Nr: 0601441	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to January 22, 2001, 
for the grant of service connection for degenerative joint 
disease, left hip, status/post total hip replacement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
granted service connection for the veteran's left hip 
disability and assigned an effective date of January 22, 
2001, the date he filed the current claim.  He disagreed with 
the effective date.  
On a final procedural note, a reasonable reading of the 
veteran's November 2005 correspondence indicates an attempt 
to raise an issue with respect to clear and unmistakable 
error in a prior 1975 RO denial of entitlement to service 
connection for a left hip disorder.  If he desires to pursue 
this issue, he should do so with specificity at the RO.  As 
the Board does not have jurisdiction of the issue, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim for a left hip disorder, which 
was denied by rating decision dated in July 1975.  He was 
given notice of the decision and did not appeal.

2.  In January 2001, the veteran filed a claim for 
entitlement to service connection for his left hip disorder.

3.  The RO established an effective date of January 22, 2001, 
for the grant of entitlement to service connection for a left 
hip disability by decision dated in October 2001.

4.  There is no correspondence in the claims file between 
July 1975 and January 2001 regarding a hip disorder until the 
veteran filed a claim for service connection on January 22, 
2001.




CONCLUSION OF LAW

The criteria for an effective date prior to January 21, 2001, 
for the grant of service connection for degenerative joint 
disease, left hip, status/post total hip replacement, have 
not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he should be awarded 
service connection benefits for his left hip retroactively to 
1972, the date of his discharge from active duty.  He further 
asserts that he should have been given consideration as a 
combat veteran at the time of his prior (1975) denial.  

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2005) (emphasis added).  

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2005) (emphasis added).  

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

In this case, the evidence does not support the veteran's 
request for an earlier effective date under the provisions of 
38 C.F.R. § 3.400 as there is no legal exception or authority 
that applies to this claim.  Specifically, there is no 
correspondence in the claims file from the veteran indicating 
an intent to file a claim for a left hip disorder until he 
filed his claim on January 22, 2001.  

In fact, there is very little correspondence of any kind in 
the claims file between the initial July 1975 denial and 
January 2001 claim.  Essentially, the evidence includes a 
birth certificate, a marriage certificate, a 1976 Declaration 
of Marital Status, and a September 1977 letter from the 
veteran regarding overpayment and related correspondence.  
Medical evidence dated in the 1950s and 1970s was associated 
with the claims file in April 1981 but it obviously is 
misfiled and concerns a much older person.  For example, a 
March 1956 note indicated that the patient weighed 227 lbs. 
and the veteran was only 4 years old at the time.  None of 
this evidence can be considered a "claim" for purposes of 
seeking service connection. 

Further, there are no VA medical records in the claims file 
between 1975 and 2001, and, by the veteran's own admission, 
the treatment he received in the 1970s was at a private 
medical facility.  The private medical evidence, on which his 
claim was ultimately granted, was not associated with the 
claims file until after he filed his 2001 claim.  Therefore, 
there is no evidence indicating an intent to file a claim 
after the July 1975 denial until the veteran filed the 
current claim in January 2001.  As such, the claim for an 
earlier effective date must be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2001, prior to the initial adjudication of his 
claim.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The March 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  He was notified of the need to give to VA any 
evidence pertaining to his claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.
  
In addition, by virtue of the rating decision on appeal, and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the October 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, resolution depends primarily 
on whether the veteran indicated an intent to file a claim.  
He has produced no evidence and none is contained in the 
claims file reflecting an intent to file a claim until 2001.  
Furthermore, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of an initial grant of benefits, a medical 
opinion or the findings of a medical examination are not 
germane to the issue.  The available evidence is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

Entitlement to an effective date prior to January 22, 2001, 
for the grant of service connection for degenerative joint 
disease, left hip, status/post total hip replacement, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


